Citation Nr: 1514449	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied entitlement to the benefit currently sought on appeal.    

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of this hearing is associated with the claims file. 


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This duty to notify was satisfied by way of a February 2010 letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements for entitlement to benefits set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available pertinent evidence necessary for the equitable resolution of the issue on appeal has been obtained.  Here, the Veteran's pertinent VA treatment records dated through December 2013, as well as his Social Security Administration (SSA) records, have been associated with the claims file.  Pertinent information regarding the Veteran's employment history from the Veteran and his employers have also been obtained.  The Veteran's pertinent private treatment records dated through December 2013 have been associated with the claims file.  During the September 2014 hearing, the Veteran testified to receiving continuing private treatment and informed the VLJ that he would submit additional pertinent treatment records.  The Veteran then submitted a medical form in September 2014 from his private doctor that discusses the current severity of the Veteran's condition.  He waived regional office consideration of the additional medical evidence.  The Board finds that VA has fully satisfied its duty to assist the Veteran in obtaining pertinent records.  Although the Veteran identified continuing medical treatment, he specifically chose to submit a medical form from his private doctor rather than the treatment records.  The Board finds that a remand in this case to obtain any outstanding records is not required as the September 2014 medical form and the private treatment records currently of record provide sufficient information regarding the current severity of the Veteran's condition.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The Veteran was afforded VA examinations of his service-connected disabilities in September 2010 and October 2010.  These examiners conducted an appropriate evaluation of the Veteran and provided a discussion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An additional VA examination is not necessary as the medical evidence of record is adequate to decide the claim.    

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for entitlement to TDIU.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as pertinent medical records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits, specifically why his service-connected disabilities prevent him from maintaining substantially gainful employment.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Analysis 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran filed a claim for entitlement to TDIU in January 2010.  The Veteran is currently in receipt of service connection for coronary artery disease, rated 60 percent from July 2007; diabetes mellitus type II, rated 20 percent from July 2007; tinnitus, rated 10 percent from July 2007; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated 10 percent from January 2010; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated 10 percent from January 2010; and noncompensable ratings for bilateral sensorineural hearing loss and residuals of laceration to the testicle.  As such, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entirety of the appeal period.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question; it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Here, the Veteran contends that his heart disorder and his diabetes impact his ability to work.  The Veteran reports that he last worked full-time in approximately 2005 and then he worked part-time from 2005 to 2009.  He states that he has not worked since 2009 due to his service-connected disabilities.  He testified that he experiences swelling of the legs that prevent him from wearing shoes and that he has difficulty with stamina, angina, and lifting heavy objects.  See September 2014 hearing transcript and January 2010 VA Form 21-8940.  The Veteran also contends that the combination of his medications make it difficult for him to stay awake, especially while driving.  He further states that he never missed work due to his disabilities while he was working.        
The Board acknowledges the Veteran's contentions but finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

Initially, the Board notes that the Veteran's previous employers provided no indication that the Veteran's service-connected disabilities impacted his ability to work.  The Veteran's employer from June 2004 to October 2004 stated that the Veteran worked as a car salesman and that the Veteran resigned from the position.  The employer did not state that the Veteran's resignation was due to disability and did not note any concessions that needed to be made on the Veteran's behalf due to his service-connected disabilities.  The Veteran's employer from January 2005 to August 2009 indicated that the Veteran worked 21 hours per week as a driver.  The employer stated that the Veteran retired but did not state that the Veteran's retirement was due to disability and did not note any concessions that needed to be made on the Veteran's behalf due to disability.  The employer also noted that the Veteran had no time lost due to disability during the twelve months preceding the last day of employment.   

A May 2002 letter from the Federal Aviation Administration cautioned the Veteran to abide by Federal Aviation Regulations relating to physical deficiency in relation to his non-service connected kidney stones and hypertension.  

The Veteran was afforded VA examinations for his service-connected disabilities in October 2010.  The Veteran reported that he retired due to fatigue and falling asleep while driving.  The examiner noted symptoms of sleep apnea but stated that the Veteran refused to participate in a sleep study.  He also stated that there were no side effects of his oral medication treatment for diabetes.  The examiner did acknowledge the Veteran's complaint of leg swelling and noted peripheral edema.  However, the examiner opined that it was not related to the Veteran's diabetes or associated complications of diabetes but rather to his non-service connected deep venous thrombosis.  The examiner opined that the Veteran's diabetes had no impact on the Veteran's usual activities of daily living and no impact on his ability to obtain and maintain employment.         

The Veteran was also examined as to the severity of his heart condition.  A stress test revealed 6.6 METs.  It was noted that the Veteran's performance on the treadmill was curtailed by dyspnea and exertion.  The examiner opined that these findings were at least as likely as not related to deconditioning and/or an undiagnosed respiratory ailment or obstructive sleep apnea.  The examiner acknowledged the Veteran's complaint that his cardiac and hypertensive medication make him fatigued.  However, the examiner specifically highlights treatment records which reveal suspected obstructive sleep apnea and that the Veteran had declined to participate in a sleep study.  In conclusion, the examiner opined that the Veteran's coronary heart disease did not impact his ability to obtain and maintain employment.  

The Veteran also had a VA examination regarding his tinnitus and bilateral hearing loss in September 2010.  After conducting a thorough evaluation of the Veteran, the examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner stated that many individuals with the Veteran's degree of hearing loss function well in many occupational settings despite having some problems in noisy environments.  The Board finds these VA medical opinions, when read together, to be highly probative evidence that the Veteran's service-connected disabilities, either alone or in the aggregate, do not prevent him from following or securing substantially gainful employment.  

The Board has reviewed the Veteran's Social Security Administration (SSA) records but found no competent and credible evidence in support of the contention that the Veteran is unable to maintain substantially gainful employment due to service-connected disabilities.  

The Board has also reviewed the Veteran's VA and private medical records.  A stress test was conducted in October 2011 and revealed that the Veteran had a workload of 5.7 METS and that his performance was limited by dyspnea and chest pressure.  He had left ventricular dysfunction ejection fraction of 60 percent.  It was noted that the Veteran had poor exercise tolerance and mild diastolic dysfunction.  In November 2012, the Veteran was treatment for angina and underwent cardiac catheterization.  He was again admitted in May 2013 with a diagnosis of unstable angina status post stent placement to the first marginal branch of the circumflex coronary artery.  A stress test was performed in June 2013.  The test was terminated due to fatigue but during the test the Veteran reported no chest pain or discomfort.  It was specifically noted that the Veteran did not experience angina and did not have any significant EKG change.  The Veteran was encouraged to start an exercise program.  Treatment records from 2013 revealed that the Veteran was greatly impacted by symptoms and that he reported moderate anginal symptoms but no significant shortness of breath.  Angina was brought on by moderate activity, such as carrying heavy objects.  No angina was reported when walking on a flat service.  It also noted that amlodipine may be contributing to lower extremity edema but such medication is necessary for blood pressure control and antianginal effects.  

The Veteran submitted a September 2014 medical form from his private doctor.  The doctor noted that the Veteran's left ventricular ejection fraction was 60 percent in May 2013.  The medical form reveals that the Veteran reported dyspnea and angina with activities such as eating, dressing, taking a shower, and slow walking, which would be consistent with 1-3 METs.  However, a stress test was not performed at the time to confirm the Veteran's reported symptoms and the estimated MET result.  The private doctor stated that he believed the Veteran's heart disease impacted his ability to work.       

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from obtaining or maintaining substantially gainful employment.  The Board acknowledges the Veteran's complaint that the swelling of his legs impacts his ability to work.  The Board finds it highly probative that the VA examiner associated this swelling to non-service connected deep venous thrombosis.  Even though a 2013 treatment record noted that the Veteran's medication may be contributing to lower extremity edema, there is no competent and credible evidence of record that this edema is so severe as to prevent the Veteran from maintaining employment.  Moreover, the Veteran contends that he has fallen asleep while driving due to his medications and that this prevents him from working.  Initially, the Board notes that the Veteran is not competent to state that his medication causes the reported fatigue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Board notes that several treatment records reveal suspected obstructive sleep apnea but that the Veteran will not complete a sleep study to confirm the diagnosis.  This symptom of sleepiness while driving has not been linked to the Veteran's service-connected disabilities by competent and credible medical evidence.    

The Board acknowledges the September 2014 statement from the private doctor which states that the Veteran's heart condition impacts his ability to work.  The Veteran reported to the doctor that he had dyspnea and angina consistent with activities such as eating, dressing, taking a shower, and slow walking.  This is not consistent with the results from the October 2010, October 2011, and June 2013 stress tests.  Even though the June 2013 stress test was terminated, it was specifically noted that the test was terminated due to fatigue and that the Veteran did not report chest pain or discomfort.  Thus, the Board finds that the October 2010 VA examination report and the October 2010, October 2011, and June 2013 stress tests are more probative than the September 2014 statement from the private doctor.  

Additionally, the Board has considered the Veteran's past employment history, to include owning his own business, driver, and salesman.  Although there may be some impairment regarding the Veteran's ability to drive, this does not prevent the Veteran from securing or maintaining substantially gainful employment.  The evidence does not reveal that the Veteran is prevented from securing and maintaining employment in a sedentary environment which does not require excessive exertion or lifting.  

Accordingly, the preponderance of the competent and credible evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Thus, entitlement to a TDIU must be denied.  



ORDER

Entitlement to TDIU is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


